Citation Nr: 1434811	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-21 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome with degenerative arthritis and osteoarthritis with discogenic changes at L5-S1 and L1-L2, prior to August 4, 2011.

3.  Entitlement to an evaluation in excess of 40 percent for intervertebral disc syndrome with degenerative arthritis and osteoarthritis with discogenic changes at L5-S1 and L1-L2, since August 4, 2011.

4.  Entitlement to a separate rating for right lower extremity radiculopathy or other neurological abnormalities associated with the service-connected lumbar spine disability.

5.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to April 1986.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 2007 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.

In April 2011, the Veteran was afforded a videoconference hearing at the RO before the undersigned Veterans Law Judge sitting at Washington, DC. The transcript is of record.

In May 2011, the Board remanded the appeal for further development.

In an August 2012 rating decision, the RO granted an increased, 40 percent disability evaluation for the Veteran's lumbar spine disability, effective August 4, 2011.  As this is not a full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased rating, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The claim has been recharacterized to reflect the staged rating assigned.

Additionally, the Board has added the issue of entitlement to a separate rating for right lower extremity radiculopathy or other neurological abnormalities associated with the service-connected lumbar spine disability based on the medical record.

In the course of the appeal, the Veteran contended he is unemployable due to his service-connected lumbar spine disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As such, the Board has characterized the appeal as encompassing a claim for a TDIU.

The Board notes that since the issuance of the supplemental statement of the case, medical evidence has been added to the electronic claims file, but a waiver from the Veteran was not received with it. However, this evidence contains no relevant information to the claim decided hereinbelow.  For this reason, RO review of this additional evidence is not necessary prior to appellate handling of the claim by the Board.

The Board has considered documentation in Virtual VA and VBMS.  

As noted by the Board in the last remand, the Veteran has raised the issue of entitlement to service connection for pancreatitis as secondary to medication taken for hepatitis C and facial swelling.  The claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for Hepatitis C, entitlement to a separate rating for radiculopathy of the right lower extremity or other neurological abnormalities associated with the service-connected lumbar spine disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Prior to August 4, 2011, the Veteran's low back disorder was manifested by complaints of pain and limited motion, but was not productive of forward flexion functionally limited to 30 degrees or less, favorable anklylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period.

2.  Since August 4, 2011, the Veteran's low back disorder has been manifested by complaints of pain and limited motion, but has not been productive of unfavorable anklylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for intervertebral disc syndrome with degenerative arthritis and osteoarthritis with discogenic changes at L5-S1 and L1-L2 prior to August 4, 2011 are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5242-5243 (2013).

2.  The criteria for a disability rating in excess of 40 percent for intervertebral disc syndrome with degenerative arthritis and osteoarthritis with discogenic changes at L5-S1 and L1-L2 since August 4, 2011 are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5242-5243 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in July 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was provided notice of how VA assigns disability ratings and effective dates and was notified of applicable rating criteria throughout the appeal period.  The claim was most recently readjudicated in an August 2012 supplemental statement of the case.

VA has also satisfied its duty to assist.  The claims folder contains VA medical records and identified private medical records.  VA examinations dated in August 2011 and April 2007 addressed the severity of the Veteran's lumbar spine disability.  The examinations of record considered the Veteran's history and set forth objective findings necessary for rating purposes.  The examinations are adequate and further examination is not needed.

The Veteran was also afforded the opportunity to testify before the undersigned VLJ. During the hearing, the VLJ discussed with the Veteran and elicited information with regard to his claim. The VLJ clarified the issue on appeal, clarified the theory of entitlement, explained the concept of increased rating, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim. The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing. 38 C.F.R. § 3.103.

Further, there has been substantial compliance with the Board's May 2011 remand directives, insofar as the RO obtained updated VA treatment records and afforded the Veteran a current VA examination.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the RO did not send the Veteran a letter requesting specifically information for healthcare providers since 2007.  However, substantial compliance was nonetheless achieved as the Veteran submitted VA Forms 21-4142 in June 2011 identifying such information.  In May 2012, the RO wrote to the Veteran and sought clarification about the records, and advised him to submit any information or evidence.  In May 2012, the Veteran resubmitted VA Forms 21-4142, and the identified records were obtained.  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Laws & Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2013).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). In this case, as described below, the staged ratings established by the RO are justified.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine) and Diagnostic Code 5243 (intervertebral disc syndrome) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals of injury or disease.  

A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

An evaluation of 40 percent is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine. 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5).  

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R.  § 4.71a, Diagnostic Code, 5242, 5243, at Note (1) (2013).
In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

An evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Analysis

In the July 2007 rating decision on appeal, the Veteran was awarded service connection for intervertebral disc syndrome with degenerative arthritis and osteoarthritis with discogenic changes at L5-S1 and L1-L2.  He was assigned a 20 percent rating, effective July 24, 2006.

In August 2012, the RO granted an increased, 40 percent disability evaluation for the Veteran's lumbar spine disability, effective August 4, 2011.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  The pertinent evidence of record includes VA examination reports of April 2007 and August 2011, as well as VA and private treatment records.  The Board notes, that the treatment records in this case contain insufficient information for rating the lumbar spine disability under the applicable criteria. 
      
      Prior to August 4, 2011
      
On VA examination in April 2007, the Veteran complained of stiffness, weakness, pain, and limited motion.  On examination, his gait and posture were normal.  He did not require an assistive device for ambulation.  Muscle spasm was absent.  There was no tenderness noted.    There was no ankylosis of the lumbar spine.

The Veteran's range of motion was as follows: flexion to 45 degrees with pain at 45 degrees, and extension, bilateral flexion, and bilateral rotation to 30 degrees with pain at 30 degrees.  The joint function of the spine was limited by pain on repetitive use, but was not limited by fatigue, weakness, a lack of endurance, or incoordination.  Pain limited joint function by 0 degrees.

Inspection of the spine revealed a normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  

The Veteran reported incapacitating episodes as often as needed several times per year, which lasted for several days.  The examiner stated, "over the past year he had several incidents of incapacitation for a total of several days."  The examiner noted the names and phone numbers of two physicians who prescribed bed rest for a herniated lumbar disk.

At the April 2011 hearing, the Veteran testified that his back causes pain and limited motion with prolonged standing, sitting, and walking.  He testified to pain in the right leg.  He further testified about the medications prescribed for his back disability and that he had great difficulty with bending.

Given the above evidence, which does not establish forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, the Board finds that prior to August 4, 2011 an evaluation in excess of 20 percent is not warranted for the orthopedic manifestations of the service-connected low back disability based on the general rating formula for disease or injury of the spine.

The Board notes that in addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the general rating formula for diseases and injuries of the spine, outlined above, it may also be rated on incapacitating episodes.  The April 2007 VA examination report is somewhat nonspecific in this regard.  The examiner stated the Veteran had incapacitation for a "total of several days" over the past year.  Even relying on the Veteran's report of incapacitation occurring several times a year for several days, the regulation requires between 4 weeks and 6 weeks of incapacitation.  The Veteran's contentions simply do not indicate this level of severity.  He offered no testimony about incapacitating episodes at the hearing.  As such, the criteria for a higher evaluation under Diagnostic Code 5243 have not been met. 

The Board notes that it has also considered application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record demonstrates that the Veteran has complained of experiencing low back pain. The Board recognizes that the April 2007 examiner has acknowledged and confirmed that he experiences such symptomology.  The Board finds, however, that the above indicated additional functional impairment due to pain, including on use, is already contemplated in the current 20 percent disability evaluation assigned and that there has been no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation.

      Since August 4, 2011

On VA examination in August 2011, the Veteran's medical history was reviewed and discussed.  He complained of flare-ups when walking or sitting too long.  He reported taking multiple medications for his back disability.

On examination, the Veteran's range of motion was as follows: forward flexion to 80 degrees with no objective evidence of pain, and extension, bilateral lateral flexion, and bilateral lateral rotation to 30 degrees or greater with no objective evidence of pain.  The Veteran could perform 3 repetitions with no change in the range of motion measurements.  The examiner found no functional loss or impairment on repetitive use.  

There was no localized tenderness or pain to palpation.  There was no guarding or muscle spasm.  Muscle strength testing was normal (5/5) in the bilateral hips, knees, and toes.  Muscle strength testing was 4/5 in right ankle dorsiflexion.  There was no muscle atrophy.  The Veteran was noted to use a brace to help with getting in and out of the car, and to help with walking.  X-rays revealed degenerative disk disease and joint changes most pronounced at the L4-L5 and L5-S1 vertebrae.

The examiner further found that there were incapacitating episodes of at least 4 weeks but less than 6 weeks duration over the past 12 months. 

Given the above findings, which does not establish unfavorable ankylosis of the entire thoracolumbar spine, the Board finds that since August 4, 2011an evaluation in excess of 40 percent is not warranted for the orthopedic manifestations of the service-connected low back disability based on the general rating formula for disease or injury of the spine.

As for incapacitating episodes, the above findings do not establish incapacitation of at least 6 weeks duration during the past 12 months.  As such, the criteria for a higher evaluation under Diagnostic Code 5243 have not been met. 

The Board has again considered application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record demonstrates that the Veteran has complained of experiencing low back pain and limited motion.  The Board finds, however, that the above indicated additional functional impairment due to pain, including on use, is already contemplated in the current 40 percent disability evaluation assigned and that there has been no demonstration, by competent clinical evidence, of additional functional impairment comparable to the next higher evaluation.

      Both Periods

In reaching these decisions, the Board has considered the lay evidence and pleadings.  The Board is fully aware that the appellant is competent to report his symptoms, and that he has submitted credible statements as to his symptoms.  Here, the medical findings (as provided in the April 2007 and August 2011 VA examination reports) directly address the criteria under which the Veteran's low back disability is evaluated.  The medical evidence is more probative than any implied pleadings or lay evidence to the effect that an evaluation in excess of 20 percent prior to August 4, 2011, and 40 percent since August 4, 2011, should be assigned. 

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's low back disability.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

As discussed above, Note 1 following the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  The neurological manifestations of the Veteran's low back disability are addressed in the remand below.
Similarly, discussion of  a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is addressed in the remand below.


ORDER

An evaluation in excess of 20 percent for intervertebral disc syndrome with degenerative arthritis and osteoarthritis with discogenic changes at L5-S1 and L1-L2 prior to August 4, 2011 is denied.

An evaluation in excess of 40 percent for intervertebral disc syndrome with degenerative arthritis and osteoarthritis with discogenic changes at L5-S1 and L1-L2 since August 4, 2011 is denied.


REMAND

As for the claim for Hepatitis C, an additional medical opinion is needed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A VA examination was conducted in August 2011 and an addendum opinion was obtained later that month.  See Virtual VA Entry # 10, p.66/147.  The examiner offered a negative nexus opinion, noting that Hepatitis C was not diagnosed in service.  

However, in so doing, the examiner did not address service treatment records (STRs) documenting abnormal liver functioning, including laboratory slips, a service examination, and treatment records.  See STRs dated March-April 1981, May 1981, April 1982.  According to a VA Veterans Benefits Administration (VBA) Fast Letter, it was not until 1989 that hepatitis C was identified as a disease.  VBA Fast Letter 211B (98-110) November 30, 1998.

The examiner also did not address the lay allegations of exposure to Hepatitis C in service by receiving air gun vaccinations or being stationed in undeveloped countries with unsanitary eating and water conditions.  These service treatment records and the lay contentions should be addressed.  

As for entitlement to a separate rating for radiculopathy of the right lower extremity or other neurological abnormalities associated with the service-connected lumbar spine disability, a medical opinion is needed to reconcile the evidence.  

A VA examiner in April 2007 diagnosed neurological deficits affecting the superficial peroneal nerve of the right leg.  A neurological assessment was conducted in June 2009 showing "likely" mild right L5 radiculopathy, but the diagnosis could not be confirmed because the Veteran could not tolerate additional needle testing.  The August 2011 VA examiner found no neurological abnormalities, and no radiculopathy.

Finally, the Veteran contends he cannot work due to his low back disability, and the August 2011 VA examiner found the disability impacted his ability to work.  The Board finds that any decision with respect to the claim remanded herein may affect the Veteran's claim for a TDIU. Therefore, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted.

Accordingly, the case is REMANDED for the following action:
 
1. Provide the Veteran with a letter satisfying the duty to notify provisions with respect to his implied claim of entitlement to TDIU.

2. The Veteran should be afforded a VA examination to address the nature and likely etiology of his Hepatitis C.

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that Hepatitis C is due to an injury or other event or incident of the Veteran's service.

In so doing, the examiner should note the service treatment record documenting abnormal liver functioning.  See STRs, March 1981, April 1981, May 1981, April 1982.  The examiner should further note all of the Veteran's contentions of exposure in service, which include receiving air gun vaccinations, being stationed in undeveloped countries with unsanitary eating and water conditions, and sharing razors and toothbrushes.

A rationale for all opinions rendered should be provided.

3.  The Veteran should be afforded a VA examination to address the nature and likely etiology of any neurological abnormalities associated with his service-connected lumbar spine disability.

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) the Veteran  has radiculopathy of the right lower extremity, or any neurologic abnormality associated with the his service-connected lumbar spine disability.

In so doing, the examiner should note the conflicting findings documented on VA examination in April 2007 and August 2011, and the June 2009 neurological testing.

A rationale for all opinions rendered should be provided.

4. Readjudicate the remanded claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

5.  The RO/AMC should additionally address the issue of entitlement to a total rating based upon individual unemployability.  All appropriate development should be conducted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


